Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 7-19-2022 Amendment was received.  Claims 1-9, and 14-15 were amended.  Claim 10 was cancelled.  Claims 1-9 and 11-15 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, in re Claim 8, “wherein the multiplicity of reduction grooves, as seen along the longitudinal extent of the at least one main body have different maximum transvers extents,” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for “each of the multiplicity of reduction grooves has a respective width, and a respective depth into the at least one main body, the respective width is greater than the respective depth, a width of the at least one main body at the multiplicity of reduction grooves is less than a width of the at least one main body at a location that is not at the multiplicity of reduction grooves,” in claim 1.   Specifically, the specification does not provide antecedent basis for the width and depth of the reduction grooves.  The examiner suggests labeling the figures with a width and depth to ensure understanding of what structure these terms are intending to claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one connecting region configured to connect to a tool receptacle of a portable power tool in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 6, “wherein at least two saw teeth of the at least one saw toothing are associated with each of the multiplicity of reduction grooves,” is indefinite.  It is unclear what “associated” means in view of the disclosure.  The term associated is not define in the specification to apprise one of ordinary skill in the art which teeth are associated with a reduction groove and which teeth are not associated with a reduction groove.  The examiner suggest orienting the structure together using definite language.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0121023 to Kocher.

In re Claim 1, Kocher teaches a sawing tool (see Fig. 1), comprising: 
at least one connecting region configured to connect to a tool receptacle of a portable power tool (see Fig. 1, at #11, region that connects to a tool); and 
at least one main body connected to the at least one connecting region (see Fig. 1, saw main body), said at least one main body having at least one saw toothing arranged on the at least one main body (see Fig. 1, #13), and having a multiplicity of reduction grooves arranged on the at least one main body (see Figs. 1-2, #14/15), said multiplicity of reduction grooves having a respective main extent extending transversely to a cutting edge of the at least one saw toothing (see Figs. 1-2, the recesses #15 and #14 extend across the toothing),
 wherein 
each of the multiplicity of reduction grooves has a respective width, and a respective depth into the at least one main body (see annotated Fig. 2, below), the respective width is greater than the respective depth (see annotated Fig. 2, below,  showing that the width is greater than the depth), 
a width of the at least one main body at the multiplicity of reduction grooves is less than a width of the at least one main body at a location that is not at the multiplicity of reduction grooves (see annotated Fig. 2, below), and
the multiplicity of reduction grooves extend in the direction of a rear side, facing away from the saw toothing of the at least one main body (see Figs. 1-3) at least over more21MMB Docket No. 2178-2494Bosch Reference: R381103 than 50% of a total transverse extent of at least one flank of the at least one  main body (see Fig. 1, the grinding grooves extend across 100 percent of the transverse extend of the flank of the main body). 

    PNG
    media_image1.png
    536
    370
    media_image1.png
    Greyscale

In re Claim 2, Kocher teaches wherein the at least one main body has at least one web bordering at least one of the reduction grooves (see annotated Fig. 2, above), said web extending starting from a saw-tooth root of the saw toothing in the direction of the rear side at least over more than 50 percent of the total transverse extend of the at least one flank of the main body (see Fig. 1-3, showing grooves and the surfaces adjacent to grinding grooves – webs – extending all the way to the rear side, i.e., 100 percent and starting at the bottom or root of the saw tooth). 

In re Claim 3, Kocher teaches wherein the at least one main body has at least one web bordering at least one of the reduction grooves;
said at least one saw toothing including a plurality of teeth (see Fig. 1 showing a plurality of teeth #13); and
said at least one web does not extend into any of the plurality of teeth (see Figs. 1-3 and especially Fig. 3 showing that the flat surfaces adjacent to recesses #14 and #13 do not extend into the teeth). 

In re Claim 4, Kocher teaches wherein: the at least one flank comprises a first flank on a first side of the at least one main body and a second flank on a second side of the at least one main body opposite the first side (see Figs. 1-3, teaching two sides of the blade each side having a flank, i.e. a first flank on a first side of the at least one main body and a second flank on a second side of the at least one main body opposite the first side); and the multiplicity of reduction grooves comprises a first plurality of reduction grooves arraigned on the first flank (see Fig. 1-3, showing recessed #14 on one side) and second plurality of reduction grooves arranged on the second flank 9see Figs. 1-3, showing recesses #15 on the other side). 

In re Claim 5, Kocher teaches wherein the first plurality of reduction grooves are not aligned with the second plurality reduction grooves along the cutting edge (see Fig. 3, showing recesses #14 and #15 not aligned).

In re Claim 6, Kocher teaches wherein at least two saw teeth of the at least one saw toothing are associated with each of the multiplicity of reduction grooves (see Fig. 3, showing two saw teeth associated with groove #14 and two saw teeth associated with recess #15)

In re Claim 7, Kocher teaches the multiplicity of reduction grooves, as seen along the longitudinal extend of the at least one main body have different maximum main extents. (grooves #14/15 in Fig. 1 have different transverse lengths, as an example the groove/recess at the top has a smaller transverse length as compared to the groove/recess at the bottom, towards the attachment structure).

In re Claim 9, Kocher teaches wherein the at least one main body has at least one material-free region in addition to the multiplicity of reduction grooves (see e.g., Fig. 1 in the area near reference number 11)

In re Claim 11, Kocher teaches wherein the sawing tool is a saw blade (see Fig. 1).

In re Claim 12, Kocher teaches wherein the at least one connecting region includes a shank (see Fig. 1, the connecting region of Kocher  is a shank under the broadest reasonable interpretation). 

In re Claim 13, Kocher teaches wherein the at least one main body is formed integrally with the connecting region.  As best understood, this is a product-by-process claim and the structure is the same regardless of the process to achieve the structure – see MPEP 2113. 

In re Claim 14, Kocher teaches wherein the multiplicity of reduction grooves arranged on the at least one main body are introduced into the at least one main body by material removal (the grooves are grinding grooves, i.e., introduced by the process of grinding).  As best understood, this is a product-by-process claim and the structure is the same regardless of the process to achieve the structure – see MPEP 2113. 

In re Claim 15, Kocher teaches wherein the multiplicity of reduction grooves extend starting from the cutting edge in the direction of the straight rear side facing away from the at least one saw toothing of the main body at least over more than 50% of the total transverse extent of the at least one flank of the at least one main body.  The grooves go from the teeth to the opposite surface of the blade, and therefore can be said to cover at least over more than 50% of the total transverse extent of at least one flank of the main body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over  US 2002/0121023 to Kocher. 

In re Claim 8, Kocher does not teach wherein the multiplicity of reduction grooves, as seen along the longitudinal extent of the at least one main body have different maximum transvers extents.  However, Kocher teaches, “the number of saw teeth can vary within the portions a and/or with the portions b.sub.z The recesses 14 and 15 that are associated with the portions b of the teeth must then be varied accordingly in their width.” (see Kocher, Para. 0021). 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide reduction grooves as seen along the longitudinal extend of the at least one main body having different maximum main extents.  As an example, adding four teeth to one portion “b” and one tooth to a second portion “b,” one of ordinary skill in the art would adjust the width of the recesses #14/15 to different widths, i.e., the multiplicity of reduction grooves, as seen along the longitudinal extent of the at least one main body have different maximum transvers extents (see Para. 0021 and Para. 005)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re the drawing objections, Applicant’s claim amendment have rendered some of the prior drawing objections moot.  However, in re Claim 8, applicant acknowledges that the grooves having different maximum transverse extends along the longitudinal direction is not illustrated. 
Applicant’s amendments to Claims 3-5 have obviated the prior 35 USC 112(b) rejections; however, the 35 USC 112(b) rejection to Claim 6 remains.  It is unclear what, in view of Applicants’ disclosure, is required by the term “associated.”  Specifically, wherein the at least two saw teeth of the at least one saw toothing are associated with each of the multiplicity of reduction grooves.   Does this mean that there are two teeth for every groove?  The claims were examined as best understood.  Appropriate correction is required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724